The order made at Special Term vacating the preliminary order of injunction in this action was affirmed at General Term on the ground that it was a proper exercise of the discretion of the court to dissolve the injunction. *Page 526 
Without passing upon the questions of the validity of the bonds or of the right of the plaintiff to maintain this action, the court rested its decision upon the grounds that the plaintiff had himself taken part in the issue of the bonds, that it did not appear that the town desired to contest them, and that the bondholders had no opportunity to be heard on the motion. Even if any case can be supposed in which this court would review the discretionary action of the court below in refusing or vacating a temporary order of injunction, it is quite clear that this is not such a case. The circumstance that the object of the action may be defeated by refusing a temporary order, is not of itself sufficient to deprive the court of all discretionary power in the matter.
The appeal should be dismissed, with costs.
All concur.
Appeal dismissed.